Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.:


 WARRIOR TRADING, INC., a Delaware
 corporation; and ROSS CAMERON, an
 individual,

        Plaintiffs,

 vs.


 DAVID JAFFEE, an individual, together or in
 concert with another unknown entity doing
 business as "Best Stock Strategy",

        Defendants.


                                     VERIFIED COMPLAINT

        Plaintiffs WARRIOR TRADING, INC. ("Warrior Trading") and ROSS CAMERON

 ("Cameron") sue DAVID JAFFEE, an individual, together or in concert with another unknown

 entity doing business as "Best Stock Strategy".

                            PARTIES, JURISDICTION, AND VENUE

        1.      This Court has original jurisdiction over this action pursuant to 28 U.S.C.

 § 1332(a)(1), as the matter in controversy exceeds the value of $75,000.00, exclusive of interest

 and costs, and is between citizens of different states.

        2.      Venue in this district is proper pursuant to 28 U.S.C. § 1391, as a substantial part

 of the events giving rise to these claims occurred in this district.

        3.      Warrior Trading is a corporation organized under the laws of the State of

 Delaware.
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 2 of 11



        4.      Cameron is an individual and citizen of Massachusetts and is a principal of

  Warrior Trading.

        5.      Jaffee is an individual and, upon information and belief, is a citizen of Miami-

 Dade County, Florida.

        6.      Venue in this Court is proper pursuant to 28 U.S.C. §1391(b)(1) because

 Defendant resides in this District. Further, venue is proper because Defendant committed

 tortious acts in this District, specifically directing false and defamatory statements by electronic

 means from this District.

                                              FACTS

        7.      Warrior Trading is a successful trading education business.         On its website,

 warriortrading.com, it hosts a large community of active day traders and investors, providing

 educational content to its followers and premium members daily.

        8.      Warrior Trading relies, in part, on positive reviews and feedback from its current

 and former students regarding Warrior Trading's high-quality services as well as sophisticated

 and expensive marketing in order to maintain and expand its business.

        9.      Cameron is the founder of Warrior Trading, a full-time day trader, and the head

 trading mentor for Warrior Trading.

        10.     Jaffee does business through a website called "http://www.beststockstrategy.com"

 and uses the name "Best Stock Strategy" elsewhere in the course of business.

        11.     The terms and conditions page of "www.beststockstrategy.com" claims that "Best

 Stock Strategy, LLC" is a Florida limited liability company; however, a search of the records

 available on the State of Florida Division of Corporations' website, www.sunbiz.org, does not

 disclose the existence of any such company. A search likewise does not disclose a fictitious




                                                  2
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 3 of 11



 name or trademark filed under either "Best Stock Strategy" or "beststockstrategy". Though not,

 apparently, a proper business entity, for convenience here, Plaintiffs will use "Best Stock

 Strategy" to refer to Defendants when one or both of them does business using this name,

 whether on the www.beststockstrategy.com website, the YouTube channel Defendants utilize, or

 elsewhere.

        12.       Defendant Jaffee also owns and operates a website dedicated to training people on

 stock trading and other topics (http://davidjaffee.com/).

        13.       Best Stock Strategy also operates a YouTube channel, where it publishes videos

 and makes statements that are accessible to the public.

        14.       Best Stock Strategy is a direct competitor of Warrior Trading in providing trading

 education.

        15.       Jaffee is the founder and head trading coach for Best. Stock Strategy, that is, he

 holds basically the same role as Cameron does with Warrior Trading. Jaffee claims to make

 "around      a     million    dollars    a    year     by    trading     stock    options."    See

 https://wvvw.youtube.com/watch?v=hQR5m13dIj2k.

        16.       Best Stock Strategy markets itself as having "Free Trading from the Only

 Legitimate Stock Market Coach" and Jaffee purports to be "the Best Coach for You."

        17.       On or about November 3, 2018, Defendants published a video on Best Stock

 Strategy's YouTube channel titled, "Live Trading and Day Trading is a Scam & Fraud" ("First

 Video"). See https://www.youtube.com/watch?v—hQR5mPdIj2k.

        18.       On or about November 7, 2018, Defendants published a video on Best Stock

 Strategy's YouTube channel titled, "Warrior Trading SCAM & FRAUD Ross Cameron scam

 FAKE REVIEWS" ("Second Video"). See https://www.youtubc.com/watch?v----MPpg5VWeYRY.




                                                   3
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 4 of 11



         19.    In the First Video and Second Video, Defendants intentionally published false

 statements about Plaintiffs, including specifically that:

                a.      Plaintiffs are "all criminals and they deserve to be in jail." (V1 0:26-0:39)

                b.      Plaintiffs don't show actual transactions or statements and that "honestly if
                        they did show you their brokerage statements I would think that they're
                        going to be fake." (V1 0:40-1:00)

                c.      Any of those gurus' [referring to Warrior Trading and Cameron] "are
                        complete fake gurus. They're criminals. They belong in jail." (V1 1:09-
                        1:14)

                d.      "[A]11 of [Plaintiffs'] reviews are fake." (V1 4:14-4:37)

                e.      Plaintiffs are "criminals who are trying to take your money . . . you're
                        going to lose all of your money . . .I will still be creating videos once you
                        get defrauded by these criminals who belong in jail." (V1 6:37-6:47; 7:24-
                        7:32; 7:44-7:57)

                f.      "websites like Warrior Trading are compete scams, rip-offs, and all their
                        reviews are fake." (V2 0:11-0:30)

                g.      CC
                             [his] students have messaged [him] and relayed stories about how
                          . . .

                        they were scammed by these companies . . . [fell] for these [Plaintiffs']
                        scams." (V2 0:36-0:52)

                h.      "And make no mistake about it, these people like Ross Cameron and
                       Warrior Trading they intentionally try to defraud and manipulate innocent
                       people in order to separate them from their hard-earned money and they're
                       criminals." (V2 0:51-1:16)

               i.       "[Plaintiffs] are 100 percent criminals." (V2 0:51-1:16)

                J.      "All of the reviews on Ross Cameron's website for Warrior Trading and
                        WarriorTrading.com are completely fraudulent." (V2 0:51-1:16)

                k.     "you will never make any money by buying their products because their
                       products are complete garbage and you're going to lose all of your
                       money." (V2 4:25-4:42)

                1.     "You should try to buy one of these programs from Warrior Trading ...
                       and then you should experience how much anxiety and stress you are

 1 In stock trading education, the term "guru" is frequently used to describe somebody who is the
 head trading mentor or coach.

                                                  4
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 5 of 11



                        going to feel once you spend thousands of dollars only to then lose all of
                        your money ... you're going to lose all of your money." (V2 6:35-6:58)

                m.      "It will show you how Warrior Trading is a complete scam how they make
                        up their fake reviews how they can't be trusted." (V2 8:02-8:11)

                n.      "please share this comment and like this ... becauseIdon't want innocent
                        people losing their money to these criminals who belong in prison." (V2
                        9:03-9:16)

                 o.     "it turned out to be a scam, they get paid by crooks, they hide your
                        reviews ... these guys are they're like scammers, stay away..." (V2 10:47-
                        11:16)

         20.    In the comment sections to the First Video and Second Video, Defendants

 intentionally published false statements about Plaintiffs, including specifically that:

                a.      "Day traders = fraud victims"

                b.      "I put out a lot of free videos which are actually valuable, unlike day
                        trading — since day traders are fraud victims."

                c.      "I'm an affiliate of Warrior Trading or a fake account,Iknow that they are
                        fraudulent criminals, butI don't want others to know so I'm going to write
                        this comments and try and convince other innocent people to be fraud
                        victims."

                d.      "Ross is a fraud. Fake reviews and he likely trades a practice account with
                        fake money. Day traders = scam victims"

                e.      "Warrior Trading also plants fake students in his chat room.. And...
                        they've posted tons of FAKE comments on this video."

                f.      "So while you seem motivated to perpetuate fraud from people like Ross
                        Cameron, I've chosen to have integrity and help people."

                g.      "Following frauds like ... and Warrior Trading is not a good habit."

                h.      "I help people,Idon't defraud them like Warrior Trading."

                i.      "Warrior Trading defrauds innocent people and perpetuates fraud."

                        "The evidence is pretty overwhelming that Warrior Trading is fraudulent.
                        Ihope they sue me so that we can subpoena their trading records because
                        not only do they leave fake reviews (and then market these fraudulent



                                                   5
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 6 of 11



                         reviews as accurate to their fraud victim students), but ... I don't believe
                         they actually trade."

                 k.      "Ross Cameron is a fraud who does not trade..."

                 1.      "Warrior Trading is a scam..."

                 m.      "Warrior Trading 'students' in their chat room are fake. They chat about
                         their profits yet its fraudulent."

                 n.      "Warrior Trading uses these fake chat members to perpetuate their fraud
                         and make it seem like their students can actually make money. ... Warrior
                         Trading students = fraud victims."

                 o.      "The intent of Warrior Trading is to defraud and exploit innocent
                         people..."

                 p.      "Ross Cameron is a fraud..."

                 q.      "[Ross Cameron] doesn't trade and he's a criminal.",

                 r.      "Yes, fraud is what they're selling."

                 s.      "Ross Cameron's intention is to defraud."

                 t.      "Ross Cameron is a fraud and criminal. He steals millions from people
                         every year... He's a wolf in sheep's clothing."

                u.       "When scammers come in, Warrior Trading, and tell people that they can
                         help, people want to believe them. Which is what happens with Warrior
                         Trading students. Since they are fraud victims."

                 v.      "And, unlike Warrior Trading, my statements are not fake... my intention
                         is to help others, not to defraud others like Warrior Trading."

         21.    Defendants have continued to make derogatory comments about Plaintiffs in the

 comment sections of the videos.

         22.     The purpose of the videos and comments is to make false, disparaging, and

 inflammatory allegations about Ross Cameron and Warrior Trading in order deliberately to harm

 Plaintiffs' business.




                                                   6
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 7 of 11



          23.   Because Warrior Trading is a well-known trading education company and

 Cameron is a well-known coach, Defendant intentionally misused their names in the titles of

 Best Stock Strategy's videos and in other content in order to drive more traffic to Best Stock

 Strategy to promote Defendants' business while disparaging Plaintiffs' business.

          24.   Defendants request that viewers "like," "share," and "comment" on the videos in

 order to further spread lies about Plaintiffs and to drive more traffic to Best Stock Strategy's

 website and YouTube channel. To date, the videos have been viewed over 35,000 times.

          25.   Defendants used the false and defamatory statements to attempt to steal customers

 from Plaintiffs, to interfere in Plaintiffs' business, and to unfairly compete with Plaintiffs.

          26.   Plaintiffs demanded that Defendants cease making false statements regarding

 them, to remove the false and defamatory statements from Defendants' YouTube channel and

 elsewhere, and to retract and correct the false statements. Defendants have failed and refused to

 do so.

          27.   Defendants have been required to retain the services of counsel and are entitled to

 attorney's fees incurred.

                                          COUNTI
                                      DEFAMATION PER SE

          28.   Plaintiffs reallege paragraphs 1 through 27 as though restated verbatim here.

          29.   Defendants published numerous false and defamatory statements regarding

 Plaintiffs.

          30.   Each of Defendants' statements were false because they asserted and implied,

 among other things, that Plaintiffs are "criminals", engaged in criminal conduct and engaged in

 fraudulent conduct.

          31.   Defendants' statements constitute defamationper se.



                                                   7
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 8 of 11



           32.   Defendants, who hold themselves out as being sophisticated stock traders and

 educators either knew that his statements were false or recklessly disregarded that the statements

 were false despite awareness of the probable falsity of their statements.

           33.   As a result of Defendants' widespread dissemination of their false statements,

 Plaintiffs have suffered monetary damages, lost profits, reputational harm including injury to

 their business reputation, goodwill, and, in Cameron's case, humiliation, mental anguish and

 suffering.

           WHEREFORE, Plaintiffs Warrior Trading and Cameron seek to enjoin Plaintiffs'

 publication of false statements about them, and for judgment for damages including, but not

 limited to, actual, consequential, presumed and punitive damages, together with the costs of this

 action.

                                            COUNT II
                                          DEFAMATION

           34.   Plaintiffs reallege paragraphs 1 through 27 as though restated verbatim here.

           35.   Defendants published numerous defamatory, false statements regarding Plaintiffs.

           36.   Each of Defendants' statements were false because they asserted and implied,

 among other things, that Plaintiffs were engaged in some unspecified criminal conduct and

 engaged in fraudulent conduct.

           37.   Defendants, who hold themselves out as sophisticated stock traders and educators

 either knew that his statements were false or recklessly disregarded that the statements were false

 despite awareness of the probable falsity of their statements.

           38.   As a result of Defendants' widespread dissemination of their false statements,

 Plaintiffs have suffered monetary damages, lost profits, reputational harm including injury to




                                                  8
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 9 of 11



 their business reputation, goodwill, and, in Cameron's case, humiliation, mental anguish and

 suffering.

           WHEREFORE, Plaintiffs Warrior Trading and Cameron seek to enjoin Plaintiffs'

 publication of false statements about them, and for judgment for damages including, but not

 limited to, actual, consequential, presumed and punitive damages, together with the costs of this

 action.

                                     COUNT III
                        VIOLATION OF THE FLORIDA DECEPTIVE
                          AND UNFAIR TRADE PRACTICES ACT

           39.   Plaintiffs reallege paragraphs 1 through 27 as though restated verbatim here.

           40.   The Florida Deceptive and Unfair Trade Practices Act ("FDUTPA"), Section

 501.201 et seq., Florida Statutes, renders unlawful unfair methods of competition,

 unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

 trade or commerce. It was enacted to protect the consuming public and legitimate business

 enterprises from those who engage, in unfair methods of competition, or unconscionable,

 deceptive or unfair acts or practices in the conduct of any trade or commerce.

           41.   At all relevant times, Defendants were engaged in trade or commerce as defined

 in section 501.203, Florida Statutes.

           42.   Defendants' misconduct in making false and defamatory statements about

 Plaintiffs, who are conducting a legitimate business enterprise, is unfair, unconscionable, and

 deceptive.

           43.   Defendants violated and continue to violate FDUTPA, and as a direct and

 proximate result of the violations, Plaintiffs have been and continue to be damaged.




                                                  9
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 10 of 11



         WHEREFORE, Plaintiffs demand a declaratory judgment that Defendants David Jaffee

  and David Jaffee Consulting, Inc., d/b/a "Best Stock Strategy" violated FDUTPA and an

  injunction enjoining future violations of FDUTPA pursuant to section 501.211(1), Florida

  Statutes, actual damages for violation of FDUTPA pursuant to section 501.211(2), Florida

  Statutes, monetary damages, an award of attorneys' fees and costs pursuant to sections

  501.211(2) and 501.2105, Florida Statutes, prejudgment interest, and all such other relief the

  Court deems just.

                                          JURY DEMAND

         Plaintiffs demand trial by jury on those issue so triable as of right by jury.

  Dated: January 9, 2019                        Respectfully submitted,


                                                Marissa D. Kelley
                                                Marissa D. Kelley (Florida Bar No. 379300)
                                                Primary: mkelley@stearnsweaver.com
                                                Secondary: sbauer@stearnsweaver.com
                                                STEARNS WEAVER MILLER WEISSLER
                                                ALHADEFF & SITTERSON, P.A.
                                                New River Center, Suite 2100
                                                200 East Las Olas Boulevard
                                                Fort Lauderdale, Florida 33301
                                                Telephone: 954-462-9500
                                                Counselfor Plaintiffs




                                                   10
Case 1:19-cv-20121-JLK Document 1 Entered on FLSD Docket 01/09/2019 Page 11 of 11




                                              VERIFICATION

        I, Ross Cameron, CEO of Warrior Trading, Inc., ave read the foregoing Verified
   Complaint. Its allegations are true and correct to the bgd o y knowledge and belief.




   STATE OF MASSACHUSETTS              )
                                       ) SS
   COUNTY OF           ,re5ht re)
            The foregoing instrument was acknowledged before me this           day of January, 2019,
   by Ross Cameron as CEO of Warrior Trading, Inc., who (I4) is personally known to me or ( )
   has produced                                  as identification.




            [SEAL]                                   Notary Public
                                                     State of Massachusetts

                                                                      DARLENE M. BALESTRO
                                                                          Notary Public
                                                                      COMMONWEALTH OF MASSACHUSETTS
                                                                        My Commission expires On
                                                                            January OS, 2025




   #7086052 v3
                                                10
